DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 11/5/20 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 11-14, 17, 20, 21, 23, and 25 have been amended.
	Claims 8, 10, 15, 16, 19, 22, and 26 have been canceled.
Remarks drawn to rejections of Office Action mailed 8/6/2020 include:
Claim objections: which have been overcome by applicant’s amendments and have been withdrawn.
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
112 4th paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(b) rejection: which has been overcome by applicant’s amendments and has been withdrawn.
103(a) rejection: which has been overcome by applicant’s amendments and has been withdrawn.


An action on the merits of claims 1-7, 9, 11-14, 17, 18, 20, 21, and 23-25 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 contains compounds which are no longer embraced by the structure of claim 1 pursuant to applicant’s amendment to claim 1 filed 11/5/20. Applicants added a proviso at the end of claim 1 which states “
    PNG
    media_image1.png
    94
    98
    media_image1.png
    Greyscale
is a 6-membered heterocyclic ring and R3 is a –(C1-4alkyl)-6-membered heterocycloalkyl containing 1 heteroatom chosen from N, O, and S then the 1-4alkyl)-6-membered heterocycloalkyl is substituted with one of more substituents chosen from hydroxyl…”. However, claim 23, which depends on claim 1, comprises compounds which have “
    PNG
    media_image1.png
    94
    98
    media_image1.png
    Greyscale
as a 6-membered heterocyclic ring and R3 is a –(C1-4alkyl)-6-membered heterocycloalkyl containing 1 heteroatom chosen from N, O, and S, but are NOT substituted with one of hydroxyl, etc. See for example compounds: 
    PNG
    media_image2.png
    119
    326
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    133
    329
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    108
    326
    media_image4.png
    Greyscale
, and
    PNG
    media_image5.png
    126
    328
    media_image5.png
    Greyscale
. As such, these compounds are outside of the scope of the claim from which they depend.


Allowable Subject Matter
Claims 1, 11-14, 17, 20, 21, and 25 are allowed. The closest prior art is seen to be US 9,029,344 (of record) who discloses structurally similar compounds. However, the art does not teach or fairly suggest the instant combinations required herein such as when “
    PNG
    media_image1.png
    94
    98
    media_image1.png
    Greyscale
is a 6-membered heterocyclic ring and R3 is a –(C1-4alkyl)-6-membered heterocycloalkyl containing 1 heteroatom chosen from N, O, and S then the –(C1-4alkyl)-6-membered heterocycloalkyl is substituted with one of more substituents chosen from hydroxyl…”. The examiner does not believe a trail was blazed to this set of compounds instantly claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623